Case: 20-11231     Document: 00516032654         Page: 1     Date Filed: 09/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                               September 28, 2021
                                  No. 20-11231
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   Glenn Casey Portwood,

                                                           Plaintiff—Appellant,

                                       versus

   Schneider & McKinney, P.C.; W. Troy McKinney, in his
   individual and professional capacity,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:20-CV-3344


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Glenn Casey Portwood, federal prisoner # 64653-379, moves for leave
   to proceed in forma pauperis (IFP) on appeal from the dismissal of his 42
   U.S.C. § 1983 suit without prejudice for lack of subject matter jurisdiction



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11231      Document: 00516032654          Page: 2   Date Filed: 09/28/2021




                                    No. 20-11231


   and for failure to state a claim based on Heck v. Humphrey, 512 U.S. 477, 486-
   87 (1994). See 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1). By moving
   to proceed IFP, Portwood challenges the district court’s certification that his
   appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th
   Cir. 1997). Our inquiry “is limited to whether the appeal involves legal points
   arguable on their merits (and therefore not frivolous).” Howard v. King, 707
   F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citations
   omitted).
          Portwood’s IFP motion and incorporated brief contains no
   substantive arguments as to why his appeal is not frivolous; he has, therefore,
   abandoned any such arguments. See Yohey v. Collins, 985 F.2d 222, 225 (5th
   Cir. 1993) (“Although we liberally construe the briefs of pro se appellants,
   we also require that arguments must be briefed to be preserved.” (internal
   quotation marks and citation omitted)); Brinkmann v. Dallas Cnty. Deputy
   Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987) (observing that failure to
   identify any error in district court’s analysis is same as if appellant had not
   appealed).
          Because the appeal lacks any issue of arguable merit, Portwood’s
   motion to proceed IFP is DENIED, and his appeal is DISMISSED AS
   FRIVOLOUS. See Baugh, 117 F.3d at 202 n.24; Howard, 707 F.2d at 220;
   see also 5th Cir. R. 42.2. The district court’s dismissal of Portwood’s
   complaint and our dismissal of his appeal both count as strikes under 28
   U.S.C. § 1915(g). See Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015);
   Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Portwood is
   WARNED that, if he accumulates a third strike, he may not proceed IFP in
   any civil action or appeal while he is incarcerated or detained in any facility
   unless he is in imminent danger of serious physical injury. See § 1915(g).




                                          2